68.	First of all, Sir, I should like to congratulate you and your country upon your election to the presidency of the General Assembly at its thirty-sixth session.
69.	Both your diplomatic talents and your great knowledge of the workings of this institution enable us to look forward to a satisfactory outcome of our work. It does not seem to me superfluous to emphasize this, because this year again, to the great disappointment of many Member States which' cherish peace and justice, we have seen the Organization's Security Council founder lamentably in its work because of its having been diverted from its objectives of peace by the abuse of the right of veto by certain permanent members.
70.	That is why, faithful to its traditions, the General Assembly must continue to be a place of freedom and the privileged forum for the full and complete participation of all peoples in the affairs of the world. The fact that you, Sir, are in charge of our proceedings can only be a guarantee of that. My delegation, then, will consider it its duty to cooperate fully with you in the fulfillment of the important tasks entrusted to you.
71.	We should like also to thank Mr. Rudiger von Wechmar for his competent leadership of the work of the thirty-fifth session of the Assembly which has just come to an end, and to express our gratitude to the Secretary
General who for years has shown skill and devotion in the service of the Organization.
72.	Finally, it is with a sense of great pleasure that my delegation congratulates the Republic of Vanuatu. The people of the Seychelles followed with attention and interest the struggle of that brother people of the Islands for its independence and for the protection of its territorial integrity. We were struck by its drive and tenacity, and now we cannot but be delighted at the presence of this young State in our Organization.
73.	Last year when we spoke during the general debate [6th meeting], we considered a number of matters, both economic and political, which afflict and often paralyze countries, particularly our countries of the third world. This year we are in fact faced with those same matters, to which others have been added. Unfortunately, it seems that no major steps have been taken towards concrete solutions. Further, one cannot fail to note the disturbing nature of this situation: at a time when more and more meetings are being held throughout the world in the collective, sincere search for solutions to our many problems, we are witnessing a steady deterioration of international relations attributable to a clear lack of will on the part of certain Powers resolutely and calmly to confront the great problems of the day, that is, those concerning peace, security and development.
74.	In their relations with others, certain Powers seem to have deliberately opted for the language of threats, provocation, and even aggression, in contempt of the most elementary principles of coexistence between States. They brandish in the face of the world their nuclear strike forces and their neutron bomb, and they parade their military arsenal at the very door of others as though this were not a tragic threat to security, peace or the lives of millions of people.
75.	Despite that disturbing state of affairs, my delegation is pleased to make a statement during this debate precisely because we wish to underscore how important it is to oppose any behavior based on domination and aggression in international relations, because we believe that the right to a better future is an imprescriptible right of all peoples without exception; and because we know that despite everything the forces of progress, throughout the world, continue to develop and bonds of solidarity to be forged with a view to building that future of justice, peace and wellbeing.
76.	It is only normal that we should begin by turning to the question of decolonization. While it is independent, my country knows that its own progress is essentially linked to the disappearance of every form of colonial or neo-colonial relations between States. That is why it is seeking tirelessly to intensify its solidarity with all the brother peoples which are still fighting in the field against colonialism: the peoples of Namibia, Western' Sahara, South Africa, Palestine, East Timor, Puerto Rico and others,
77.	A year ago, for example, we were convinced that the peoples of Namibia and Western Sahara were on the point of gaining their independence, the occupying Powers having finally agreed to face the facts and release their grip over those Territories.
78. Unfortunately, we were disappointed, and we know why.
79. With respect, first of all, to Namibia, the Piling minority of Pretoria is bent on continuing its plunder of that Territory. It is also determined to continue to use it as a rampart and a base in its policy of supremacy in the region, so as to establish firmly its own oppressive and cruel regime in South Africa. And other Western countries, headed today by the United States, are equally determined to continue the exploitation of the Territory as well as its strategic use in their will to gain military supremacy at any cost.
80.	From the adoption of General Assembly resolution 2145 (XXI) in. 1966 to the convening of the Security Council from 21 to 30 April 1981 on the question of Namibia, our Organization has tried everything without achieving the desired results. It has now declared itself by a great majority, during the emergency special session of the General Assembly, clearly in favor of the armed struggle being waged by the South West Africa People's Organization [SWAPO] against the Pretoria regime [resolution ES8/2]. Towards this end, it has appealed to brother countries to provide material and military assistance to SWAPO and to the front-line countries on an urgent basis.
81.	My delegation can only subscribe to this once again, in the hope that this last attempt will make it possible for Namibia to attain independence in keeping with the United Nations plan contained in Security Council resolution 435 (1978). It goes without saying that any collective sanctions we agree to impose in concrete terms against the Pretoria regime can only accelerate the process of independence for Namibia.
82.	With regard to Namibia, we cannot fail to mention the brother people of South Africa who, under the heroic leadership of the African National Congress, are also continuing their struggle against the same oppressive and barbaric colonial regime of Pretoria.
83. Once again, we condemn the blind policy of that regime which, on the pretext of protecting Christian civilization and through the practice of racism, apartheid and bantustanization, is perpetuating the exploitation of the labor force of the South African people by a minority closely linked to international capitalism whose interests it defends.
84.	Since its assumption of power on 5 June 1977, the Government of President France Albert Rene has, within the limits of its modest capacities, taken concrete measures of reprisal against the Pretoria regime. In this, context, my delegation calls for the strict implementation of Security Council resolutions 417 (1977) and 418 (1977), the latter of which calls for the immediate cessation of the provision to South Africa of arms and related material of all types and of any cooperation with South Africa in the manufacture and development of nuclear weapons; as well as of General Assembly resolution 35/206 which, among other things, refers to the situation in South Africa, the imposition of comprehensive sanctions and an oil embargo, and the harmful role of transnational corporations.
85.	The Pretoria regime manages to survive thanks to its relations not only with Israel but with many other States
Members of our Organization. We therefore realize that where those States are concerned all our resolutions remain a dead letter, and we find this regrettable.
86.	However, it is comforting to note that the hardworking people of South Africa, albeit excessively exploited, constitute the sole historic strength of that country, and we continue to be convinced that, with the active solidarity of other brother peoples, they will triumph.
87.	In this regard, we should like to congratulate the people of Angola and their Government, which have played a decisive role in support of the liberation movements of southern Africa, particularly SWAPO, at an immense cost in human life and material damage.
88.	We regret that the Security Council has once again failed in its mission by refusing to condemn the South African aggression against Angola owing to the veto of the United States. We are also aware, however, that Angola needs, in addition to the moral support which the international community owes it, also material assistance. We hope that the United Nations will see to it that when a breach of the peace occurs, Angola will, within the framework of General Assembly resolution 377 (V), benefit as rapidly as possible from the material and military assistance of Member States. That assistance was called for at the emergency special session on Namibia and by the Heads of State of the frontline States meeting in Lagos on 11 September. ^
89.	With regard to the Sahraoui people, we believe that during the Assembly of Heads of State and Government of the Organization of African Unity [OAU] held at Nairobi in June 1981, and at the most recent meeting of that Organization's Implementation Committee, Morocco agreed to the early holding of a free and general referendum in exercise of the right to self-determination in Western Sahara under the supervision of the OAU and the United Nations. My delegation welcomes this development and my country will continue to make its humble contribution to the establishment of a just and lasting peace in that part of Africa, in keeping with OAU resolutions and with Genera! Assembly resolutions 34/37 and 35/19.
90.	In line with the goal of decolonization which we have set for ourselves is the question of Palestine, which has been before the General Assembly for many years and which concerns the exercise of the inalienable rights of the Palestinian people, including their "right of return and their right to self-determination, national independence and sovereignty in Palestine". We detect a growing awareness of those rights at the international level. However, this awareness continues to be countered by Israel which, like its ally in Pretoria, defies international public opinion and the numerous resolutions of our Organization with impunity. Like South Africa and, needless to say, with its assistance, the Zionist entity, not satisfied with occupying Palestinian and Arab territories, including Jerusalem, has embarked upon acts of aggression against such neighboring territories as Lebanon and Iraq designed to establish its own military supremacy in the area—acts of aggression to which we shall return in due course.
91.	The General Assembly, at its thirty-fifth session [resolution 351169 A], once again endorsed the recommendations of the Committee on the Exercise of the Inalienable Rights of the Palestinian People and called upon Israel to respect those rights. We all, alas, know the result. It is clear that in the case of Israel we are caught in the same toils as we are in the case of South Africa. In other words, because of the many kinds of complicity between Zionism and apartheid, only collective enforcement measures under Chapter VII of the Charter of our Organization stand any chance of leading to a positive result.
92.	As in the past, my country will continue to demonstrate its unswerving solidarity with the Palestine Liberation Organization [PLO], the sole legitimate and authentic representative of the Palestinian people, in its heroic struggle against the aggressor and invader.
93.	With regard to East Timor, both the General Assembly and the Security Council have already spoken out on the subject of the military intervention by Indonesian armed forces and have called so far, unfortunately, in vain for the prompt withdrawal, of those forces in order to enable the people of that territory freely to exercise their right to self-determination and independence in keeping with General Assembly resolution 3485 (XXX) and Security Council resolutions 384 (1975) and 389 (1976).
94.	It should be emphasized that the Assembly is determined to pursue its efforts to promote the independence of East Timor by keeping the question on its agenda until the people of Timor, under the leadership of FRETILIN, have Succeeded in achieving their independence and building their own future in peace and security.
95.	Belize is on the threshold of national sovereignty a fact which we welcome. We understand that the question of Puerto Rico is to be discussed in the Assembly. Thus the Organization is gradually dealing with all these little islands of colonialism which are scattered about the world.
96.	However, as they steadily lose their colonial dominion in the world, certain great Powers are now acting not only against the independence of individual countries and setting up neo-colonial structures in them, but are taking action against whole regions by introducing military installations there in order to impose their political will and economic domination on the countries of those regions. They have been doing so in the Indian Ocean, the Middle East, the Caribbean, the South Atlantic and SouthEast Asia.
97.	First, a word about the situation in the Indian Ocean. As long ago as 1964, the people of the Seychelles, through Mr. France Albert Rene, then President of the Party struggling for the independence of the Seychelles, called upon the great Powers not to extend their rivalries to our waters. And in 1971 the General Assembly proclaimed the Indian Ocean a Zone of Peace [resolution 2832 (XXVI)].
98.	Today, however, 85 foreign warships and nuclear submarines are patrolling the waters of that ocean. Their military presence has virtually doubled compared with the preceding year. Diego Garcia will soon be receiving 852 bombers. That island, as you know, having been emptied of its population most of whom are still living in hovels, without employment by the colonial Government of the day, has now become the major strategic nuclear air and naval base and a crucial means of intervention in the region. The Simonstown base in South Africa is being modernized with the technical assistance of Western Powers. The great Powers have also acquired the right to use air and naval facilities in certain coastal countries of the region. All this is a threat to the peace and security of the coastal States, especially as the Government of one superPower has been adopting an increasingly provocative attitude in its relations with other States.
99.	The General Assembly, at its thirty-fourth session [resolution 34180 B], had decided to convene a conference on the Indian Ocean in Colombo in 1981 with a view to implementation of the Declaration of the Indian Ocean as a. Zone of Peace. The Special Committee on the Indian Ocean was asked to carry out preparatory work for the convening of the conference. But while we have been able to convene other international conferences, the one on the Indian Ocean has not yet been held, and it is rather unlikely that it will be held this year. We are disappointed to note that the report of the SecretaryGeneral says nothing about the question of the demilitarization of the Indian Ocean.
100.	There has been no lack of man oeuvres to sabotage the conference. It has been argued that there was a need to wait until there was a "harmonization of positions" before convening it, but that is merely a ploy. As I have already said, the interests to be defended in the region cannot be the same for the coastal States as for the great Powers, which, in the final analysis, are interested only in the exploitation of our wealth our raw materials, our commercial potential and energy resources and in the export of their policy of confrontation between military blocs. So what "harmonization of positions" can there be?
101.	My delegation reiterates that there is an urgent need to convene that conference in order to attain the objectives of the Declaration of the Indian Ocean as a Zone of Peace, by demanding the dismantling of military installations and the withdrawal of foreign forces. As for the "harmonization of positions", it can only be the result o? a long process following the conference, rather than preceding it. My delegation would also like to reiterate the appeal addressed by the President of the Republic of Seychelles to the Governments of the coastal States: "It is imperative that we speak out forcefully and raise our voices against this escalation which is becoming increasingly deplorable and dangerous."
102.	It goes without saying that once again we demand the return of the island of Diego Garcia to Mauritian sovereignty and the removal of foreign troops.
103.	As for the legal status of Mayotte and the Malagasy Islands of Gloriousness, Juan de Nova, Europa and Bassas da India, we understand that the new French Government is prepared to cooperate fully with a view to incorporating those islands, respectively, into the Comoros and the Malagasy Republic.
104.	Respect by the great Powers for the territorial integrity of the countries of the Indian Ocean and for the rights of all peoples to their independent policies, and the cessation of the trading off of technical and financial assistance against the right to use military facilities in the coastal countries, are major requirements for the process of demilitarizing the Indian Ocean.
105.	In the Middle East as in the Mediterranean, imperialism and its agent, Zionism, are pursuing this same policy of military supremacy by creating there a situation of continuing aggression with a view to achieving economic and political control over the region. Examples are the recent provocative military maneuvers of the United States naval forces off the Libyan coast; the assassination plans; Israel's continual acts of aggression against Lebanese and other Arab territory, as well as its establishment of settlements, its attacks against UNIFIL, and, more recently still, last June its attack on and long-premeditated destruction of the Tamuz nuclear facility in Iraq.
106.	The United Nations has repeatedly condemned these various acts of aggression, which form part of one and the same plan for the destabilization of the progressive forces of the region. The Security Council has condemned these acts clearly; after taking note of the pertinent resolution of the IAEA, the Council made it clear in resolution 487 (1981) that the attack on the Tamuz facility was a flagrant violation of the Charter of the United Nations and the norms of international conduct. It recognized that Iraq was entitled to compensation from Israel. Already at its thirty-fourth session the General Assembly requested all Member States to take all necessary measures to prevent the transfer to Israel of fissionable material and nuclear technology which could be used for the manufacture of nuclear weapons. The Assembly also called upon Israel to submit all its nuclear facilities to inspection by IAEA [resolution 34/89].
107.	In the opinion of my delegation, the implementation of that resolution is crucial and we hope that during the thirty-sixth session the General Assembly will take other measures which it deems appropriate in order to put an end to this bellicose policy on the part of Israel.
108.	It goes without saying that, having taken note of the letters of Mr. Abdulati AlObeidi, Secretary of Foreign Affairs of the General People's Committee of the Libyan Arab Jamahiriya, addressed to the Security Council on the subject of the provocative military maneuvers and threats against the Libyan people, its leaders and its territory, my delegation calls upon our Organization to adopt a clear position after studying the relevant facts.
109.	It is becoming the practice to call the Libyan regime a terrorist one; whereas, in fact Libya is one of the few countries which has given unqualified assistance to the liberation movements of the African continent and most recently has contributed to the restoration of peace in a brother African country at the request of the legitimate Government of that country. That is why we reaffirm that any global condemnation of Libya and all threats against it are unjustifiable and unjustified, and we cannot but reject them.
110.	In parallel with the intensification of the military presence of the foreign Powers in the Middle East and the Indian Ocean, in the South Atlantic, the Port of Walvis Bay, allegedly annexed by Pretoria, has been transformed into a common base for the Pretoria regime and the North Atlantic Treaty Organization [NATO]>This is hardly likely to bring about an atmosphere of detente and is one more link in the strategy of destabilization and threats on the part of the great Powers regarding countries whose policies are deemed sometimes to be too independent. Some countries, both African and South American, then find themselves threatened.
111.	The sphere of destabilization extends also to the Caribbean, where the Government of Grenada and that of Cuba find themselves permanently threatened by outside sources. In this respect, a letter from the Prime Minister of Grenada, Mr. Maurice Bishop, addressed to the SecretaryGeneral has been brought to our attention. We firmly denounce these external maneuvers aimed at overthrowing a Government which is deemed "unfavorable" and we hope that action will be taken on Mr. Bishop's letter.
112.	The question of peace, stability and cooperation in SouthEast Asia has been included in the agenda of this session. We note, however, that while positive action has been taken by the countries of IndoChina in order to establish peace in the region based on mutual recognition, equality among States and respect for their sovereignty, and while in the People's Republic of Kampuchea the people, having regained their security, are reconstructing their country, which was devastated by the former regime of Pol Pot, maneuvers are continuing in the face of all this to maintain a state of insecurity in the region at the expense of peoples which have already suffered too much.
113.	This year there was an international conference on the subject of Kampuchea at which a decision was taken to set up an ad hoc committee to deal with the situation in the country. But by what right was that done, and for what purpose?
114.	Elections have taken place in that country and a legitimate Government has been elected to deal with both internal affairs and foreign relations. The relations of the People's Republic of Kampuchea with the State of Viet Nam are a matter of concern only to the peoples and Governments of those two countries.
115.	My country, the Republic of Seychelles, cannot accept that this Organization should be used for purposes contrary to the spirit of its Charter. The Vietnamese Government has extended a guarantee that it will withdraw its forces from Kampuchea as soon as Kampuchea asks it to do so. The exercise of sovereignty on the part of those two countries should therefore be respected. My delegation sees no valid reason why this Assembly should again take up this question of the so-called situation in Kampuchea. On the other hand, we regret that the legitimate representatives of the people of Kampuchea continue to be excluded from this Assembly, whereas an ousted and, in its day, murderous regime, condemned by international public opinion, is still sitting here. We demand that justice be done to the people of Kampuchea and to the Government of President Heng Samrin, which has been legitimately elected.
116.	In that same region, we wish to welcome the efforts of the Democratic People's Republic of Korea aimed at promoting the peaceful reunification of Korea, which only recently were accorded international support at the Algiers meeting on that subject in March. Here again, it is high time to put an end to maneuvers and foreign interference so that this people will be able to build its own future in peace and security.
117.	Lastly, and still within the context of the struggle of peoples to protect their independence and build their own future, my delegation wishes to extend to the Salvadorian people and its political organization, the alliance between the Frente de Liberacion Nacional Earabundo Marti and the Frente Democratico Revolucionario, its complete solidarity. In this connection we welcome the FrancoMexican statement,8 which points out that it is for the Salvadorian people alone, under the guidance of its political organization, to find a just and lasting settlement of the critical situation existing in the country, and to do so without foreign interference.
118.	My delegation endorses this declaration and very much hopes that it will serve as a guide in the relations of our Organization and our States with that country.
119.	We wish to conclude this second part of our statement by referring to item 39 of the agenda, which provides for a second special session of the General Assembly devoted to disarmament in 1982, following a decision taken at the thirty-third session of the General Assembly [resolution 33/71H].
120.	Clearly, the struggle against military escalation in certain regions is closely linked with the policy of disarmament at the international level in its most salient aspects: for example, the cost of armaments, which has now risen to more than $500 billion annually, and a possible re-channeling of those financial and technical resources to the cause of peace and development; the state of insecurity which fosters the arms race; the impact of the arms trade on the economies of the third world countries; the economic importance of the military-industrial complex for the developed countries; and, lastly, the nature of the weapons themselves.
121.	Therefore, we can but give our fullest support to the holding of the second special session of the General Assembly on disarmament.
122.	I have dwelt at length on the need to protect political independence and to develop new international relations in order to emphasize that both can be achieved only within the framework of economic independence and a new form of relations in this sphere.
123.	The economy has always been our primary battleground. When in the course of history people began to revolt they did so primarily against poverty, insecurity and injustice, but they quickly realized that it was impossible to fight those scourges without the power to take political decisions. They fought for that power, and once independence had been partially achieved, the economic battle resumed its full intensity. But for us, the countries of the third world, it is a difficult battle to win, for the simple reason that the former colonizing countries, which are now developed, industrialized countries, have done nothing so far but to perpetuate between the economies of the north and of the south relations based on exploitation and subjugation.
124.	For years we have tried to bring about a dialog with the north in order to change this situation in the interests of all. We have called for control over our raw materials and for a transfer of technology which would allow us to process them ourselves. We have demanded more justice is trade, a profound reshaping of the international monetary system and better terms for financial aid for development but to no avail. For the time being our appeal remains unheeded.
125.	Indeed, on the contrary, some northern countries, now headed by the United States, are getting together to continue to extract the maximum advantage from the current economic and monetary disorder. We noted this again during the most recent session of the United Nations Conference on the Law of the Sea and in connection with the opening of global negotiations on a new international economic order.
126.	However, those negotiations are still necessary. The conditions that led the United Nations to take the matter up in 1974 have not improved. We therefore call upon the Organization to pursue its efforts so that negotiations can begin as soon as possible and lead to concrete results.
127.	In this respect we shall follow attentively the development of the position of the European Economic Community on this matter, just as we shall follow with interest the International Meeting on Cooperation and Development which will be held at Cancun in October. It is none the less true that the NorthSouth dialog will make progress only under the pressure of SouthSouth cooperation. We welcome the positions adopted by the non aligned movement and the OAU in this respect. Such cooperation between developing countries will enable us to devise our own models for development and will make us, as a group, more autonomous in our dealings with the North, thereby increasing our negotiating power in the North-South dialogue, a dialog that we should like to see become more authentic.
128.	I must admit, however, that, without wishing to sink into pessimism, my delegation is anxious about the prospects for the future. The richest and most powerful among us stubbornly refuse to consider revising the foundations of a system that has made it possible for them to become rich at the expense of the poorest and weakest.
129.	In conclusion, I wish to reiterate the unequivocal dedication of the Republic of the Seychelles to the ideals of our Organization and its full willingness to contribute to the attainment of the Organization's prime objective the promotion of peace and the development of peoples for the greater good of mankind
